Title: To Thomas Jefferson from William Basquen, 11 August 1807
From: Basquen, William
To: Jefferson, Thomas


                        
                            
                                At a time
                        most eminent Sir—
                            Charleston South Carolina 11th August 1807. and from the poor-House thereof.
                        
                        
                            That we are menaced by three of the most potent Nations that the World now can produce, is that time that
                            seriously demand from  us our most fruitfull and formidable efforts of immagination and exertion, to combine our means of defence with that of security; which will stimulate a whole people up to a disdainfull
                            indifference, with regard to their wanton experiments and insinuations upon us—This time which has now arriv’d, should
                            not be trifled away in (my humble opinion and with the utmost submission to
                            the Character I address) in the most torpid inactivity, when as enterprising a Nation as probably the World hath heretofore
                            afforded, under the disadvantages they have and are likely to encounter, may resort to stratagem to
                            wrap themselves in that security that shall warrant them in Contentment and everlasting happiness—It pourtrays to an
                            individual, an Idea, that the machinations of it, should at this perilous criterion of our existence, be indefatigueably
                            upon the spur, to evade attacs that most assuredly will emerge from the different quarters, at
                            which we are the most vulnerable—An ingrafted jealousy pervades Europe of us; and nought but tampering with us may ever be expected, now that the custom hath been seconded &ca untill we shall
                            exhibit an attitude that shall forcibly beat down all future connivance at our posterity’s liberty, property and safety in this World of ours—I therefore beg permission (at all times with the same submission,) to
                            attract your attention of the most judicious penetrating nature, and abilities; to the annex’d plan of an Atlantic defence
                            of our lov’d Country—With an Old Spartan view and no other, do I make a tender of it to you, to
                            dispose of it as to you it shall seem mete—Congress and your wisdom
                            there can be no doubt will perceive its intentional merits, and the result I will on any moment satisfactorily with my
                            life attone for—All  that in this World prompts me to solicit is a steadfast and stationary Commission with promotion a piece for two of my Sons, who, as
                            they are yet but young, of secondary prerogative; and who have each of them been to Sea: the elder
                                of whom is vers’d in Navigation and is now perfecting himself in the practical parts of that
                            important acquirement—his Indenture within my hand at this moment, specifies by  date the eleventh day of April, in the year
                            of our lord, one thousand eight hundred and four, and in the twenty eighth year of the sovereignty and Independence of the
                            United States of America. He was bound to a Captain Legar’e of this port, a Worthy young native, for three years and who
                            unfortunately got drown’d in rescuing the life of one of his own men, who was overboard and who had not attain’d to the
                            knowledge of swimming—Suffer me Sir—for the first time of my existence, to subscribe myself, with the profoundest respect; Your Most Obedient and Most Humble Servant—
                        
                            Wm. Basquen
                     
                            suffer the insolence,
                            a Philadelphia South Carolinan.
                        
                        
                            Were she built and fitted with a Masterly performance, and Man’d in equivalence thereto, the writer
                                cannot delay a belief, that she would astonish the World for efficacy—
                        
                    